DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 04/08/2021

	Claim(s) 1, 2, 4-13, 15, and 16 are pending.
	Claim(s) 1 and 10 have been amended.
	Claim(s) 3 and 14 have been canceled.
	

Response to Arguments
Received 04/08/2021

Regarding independent claim(s) 1 and 10:

Kim et al. (US PGPUB No. 20150316765 A1) and Saisho (US PGPUB No. 20160170487 A1) fail to teach the amended subject matter of respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images, the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3, the plurality of virtual images are established, from the upper portion of the windshield toward the lower portion thereof, as the virtual image V3 overlapping a position of the background, a virtual image V2 overlapping a position of a middle ground between the virtual images V3 and V1, and the virtual image V1 overlapping a position of the foreground, the plurality of optical elements include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes, the first optical element causes the first video image light flux to be shorter in optical distance and lower in magnification, the second optical element causes the second video image light flux to be shorter in optical distance and lower in magnification, and no optical element is arranged at a position 

Applicant’s arguments (Remarks, Page 16: ¶ 2 to Page 19: ¶ 1), filed 04/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Fujita (US PGPUB No. 20180143443 A1) without the supporting teachings of Saisho (within the combination) fail to teach the amended subject matter of respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images, the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3, the plurality of virtual images are established, from the upper portion of the windshield toward the lower portion thereof, as the virtual image V3 overlapping a position of the background, a virtual image V2 overlapping a position of a middle ground between the virtual images V3 and V1, and the virtual image V1 overlapping a position of the foreground, the plurality of optical elements include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and a 

Applicant’s arguments (Remarks, Page 19: ¶ 3), filed 04/08/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 10's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

	



EXAMINER’S AMENDMENT

Claims 1, 2, 4-13, 15, and 16 are allowed.
	Claims 1 and 10 are amended.


Authorization for this Examiner’s Amendment was given in a telephone interview with Shrinath Malur on April 22, 2021.

Amended claims 1 and 10 are as follows:



AMENDMENTS TO THE CLAIMS:



1.  (Currently Amended) An information display apparatus displaying a virtual image onto a windshield of a vehicle based on video image information, the information display apparatus comprising:
	a flat display displaying a video image based on the video image information; and
	a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different distances ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield based on a plurality of optical elements,

the virtual image optical system includes, on an optical path of video image light, a concave mirror arranged between the flat display and the windshield, and the plurality of optical elements which are arranged between the flat display and the concave mirror,
	the plurality of optical elements are arranged correspondingly to respective positions through which respective video image light fluxes for establishing the respective virtual images from the flat display pass, the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield, and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion,
	respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, 
a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images,
	the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3,
images
	the plurality of optical elements include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes,
	the first optical element causes the first video image light flux to be shorter in optical distance and lower in magnification,
	the second optical element causes the second video image light flux to be shorter in optical distance and lower in magnification, and
	no optical element is arranged at a position through which a third video image light flux for the virtual image V3 passes.

10.  (Currently Amended) An information display apparatus displaying, based on video image information, a plurality of virtual images at positions different in distance onto a windshield of a vehicle in terms of a viewpoint position of a driver, the information display apparatus comprising:
	a display forming a plurality of video images for the plurality of virtual images based on the video image information; and
 based on a plurality of optical elements, and
	the display having a lens that forms, as an intermediate image, light including the plurality of video images,
	wherein 
the virtual image optical system:  includes a mirror arranged between the windshield and the lens on an optical path of the light; is an optical system that causes the intermediate image obtained by enlargement and projection on the display to differ in their distances and magnifications and be established as the plurality of virtual images with respect to the driver through the mirror and the windshield; and has respective optical elements arranged as the plurality

	the display divides and displays the plurality of video images in a screen correspondingly to the respective positions through which the respective video image light fluxes pass,
	the plurality of optical elements cause, as the optical distance conversion, a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3,
	the plurality of virtual images
	the plurality of optical elements include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes,
	the first optical element causes the first video image light flux to be shorter in optical distance and lower in magnification,
	the second optical element causes the second video image light flux to be shorter in optical distance and lower in magnification, and
.





Allowable Subject Matter

Claims 1, 2, 4-13, 15, and 16 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1 and 10 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:


a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and 
a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes, the first optical element causes the first video image light flux to be shorter in optical distance and lower in magnification, the second optical element causes the second video image light flux to be shorter in optical distance and lower in magnification, and no optical element is arranged at a position through which a third video image light flux for the virtual image V3 passes.


Wherein:

Claim 1 and claim 10 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 10.

Kim et al. (US PGPUB No.  20150316765 A1) teaches a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different positions ahead of the vehicle in terms of a viewpoint position of a driver by causing  fails to disclose the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield, and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion, respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images, the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3, the plurality of virtual images are established, from the upper portion of the windshield toward the lower portion thereof, as the virtual image V3 overlapping a position of the background, a virtual image V2 overlapping a position of a middle ground 
Saisho (US PGPUB No. 20160170487 A1) teaches a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different distances ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield based on a plurality of optical elements, wherein the virtual image optical system includes, on an optical path of video image light, arranged between the flat display and the windshield, the plurality of optical elements are arranged correspondingly to respective positions through which respective video image light fluxes for establishing the respective virtual images from the flat display pass, the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield. However, Saisho fails to disclose the plurality of optical elements include respective optical 
Fujita (US PGPUB No. 20180143443 A1) teaches the plurality of optical elements include respective optical elements for aberration correction and optical  fails to disclose the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion, respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images, the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3, the plurality of virtual images are established, from the upper portion of the windshield toward the lower portion thereof, as the virtual image V3 overlapping a position of the background, a virtual image V2 overlapping a position of a middle ground between the virtual images V3 and V1, and the virtual image V1 overlapping a position of the foreground, the plurality of optical elements include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes; and a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes, the first optical element causes the first video image light flux to be shorter in optical distance and lower in magnification, the second optical element causes the second video image light flux to be shorter in optical distance and lower in magnification, and no optical element is 
Ogisu et al. (US PGPUB No. 20170161009 A1) teaches a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different distances ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield based on a plurality of optical elements, wherein the virtual image optical system includes, on an optical path of video image light, a concave mirror arranged between the flat display and the windshield, and the plurality of optical elements which are arranged between the flat display and the concave mirror, the plurality of optical elements are arranged correspondingly to respective positions through which respective video image light fluxes for establishing the respective virtual images from the flat display pass, the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield, and respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship. However, Ogisu et al. fails to disclose the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion, respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the 
As a result of the limitations of independent claims 1 and 10 as well as dependent claims 2, 4-9, 11-13, 15, and 16 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616